Citation Nr: 1028443	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, Mother and C.H., M.S.W.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case in November 2005 so that the 
Veteran could be afforded a Board hearing.  A Board hearing at 
the RO was held in June 2006.  A motion to advance this case on 
the docket was denied by the Board in February 2007.  The Board 
remanded this case for further development in March 2007.  

Further, the Board also remanded the issue of entitlement to 
service connection for acquired psychiatric disability.  However, 
a subsequent rating decision in May 2010 granted service 
connection for schizoaffective disorder, bipolar type, with 
anxiety disorder not otherwise specified (claimed as acquired 
psychiatric disability).  Thus, as this was a full grant of the 
benefit sought on appeal, this issue is no longer in appellate 
status. 


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to service 
connection for hepatitis because new and material evidence had 
not been received; the Veteran failed to file a notice of 
disagreement to initiate an appeal from this decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hepatitis has not been received since the October 2002 rating 
decision.




CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied entitlement to 
service connection for hepatitis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).
	
4.  New and material evidence has not been received since the 
October 2002 rating decision denying service connection for 
hepatitis; and thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in May 2004, March 2006 and May 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in May 
2004, which was prior to the August 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in a May 2010 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006 and 
May 2007 letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service-connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  
 
The May 2004 and May 2007 VCAA letters informed the Veteran of 
what information and evidence was needed to substantiate a claim 
for service connection.  Further, both VCAA notices  informed the 
Veteran of what constitutes new and material evidence.  Moreover, 
the letters informed the Veteran that the evidence must pertain 
to the reasons for the previous denial.  The notice specifically 
requested evidence that related to this fact.  Thus, the 
requirements set forth in Kent have been satisfied. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment and personnel records, VA treatment records, private 
treatment records and Social Security Administration (SSA) 
records.  The Board previously remanded this case and directed 
the RO to provide VCAA notice and to  obtain SSA records, 
personnel records and private records.  The record shows that the 
RO has substantially complied with the March 2007 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 
Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Further, where there is no showing of a current disability or a 
link between any  current disability and active service, a VA 
medical examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 
79 (2006).  Further, the statutory duty to assist the Veteran 
does not arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the issue of whether new and material 
evidence has been received to reopen a claim for entitlement to 
service connection for hepatitis.  Initially, service connection 
for hepatitis  was denied by a September 1993 rating decision 
because although the Veteran was treated for hepatitis in 
service, the condition was fully resolved in May 1990 and there 
were no residuals shown on an August 1990 discharge examination.  
Subsequently, the claim was again denied in May 1996 and April 
1997 rating decisions.  Most recently, the claim was again denied 
in an October 2002 rating decision because new and material 
evidence had not been submitted.  However, the Veteran failed to 
file a notice of disagreement.  Under the circumstances, the 
October 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  The Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The pertinent evidence of record prior to the October 2002 rating 
decision consisted of service treatment records, lay statements 
from the Veteran, a July 1992 private emergency room report, 
private treatment records primarily pertaining to psychiatric 
treatment from Clifford Beal, M.D., an April 1996 VA examination 
and VA treatment records from May 1997 to October 2002.  Service 
treatment records showed that in March 1990, the Veteran was 
hospitalized for 17 days due to infectious hepatitis.  An April 
1990 record showed that the Veteran reported for follow up after 
a 21 day convalescent leave.  The assessment was hepatitis, but a 
contemporaneous hepatitis screen was negative.  A May 1990 
treatment record gave an assessment of resolved hepatitis, but 
would recheck liver functions tests (LFTs).  A subsequent 
treatment record showed that LFTs were  normal and hepatitis had 
resolved.  An August 1990 discharge examination was silent with 
respect to any residuals of hepatitis.  In a contemporaneous 
medical history, the Veteran reported a history of jaundice or 
hepatitis, and the examiner noted that the Veteran had an episode 
of hepatitis in March 1990, which has resolved by May 1990.   

The April 1996 VA examination showed that the Veteran was 
diagnosed in service with either hepatitis A or B and that he was 
concerned about his prior history of hepatitis.  The diagnosis 
was jaundice with history of hepatitis questionable A or B as 
medical records were not available for review.  However, the 
Veteran did not experience recurrent jaundice and all tests were 
normal.  It was noted that LFTs would be obtained.  In an April 
1997 statement, the Veteran reported stomach problems, joint pain 
and feeling tired, which he attributed to the hepatitis he had in 
service.  The emergency room report and private treatment records 
from Dr. Beal showed a history of hepatitis, but did not note any 
current residuals.  Significantly, a June 2001 VA treatment 
record showed a past history of acute hepatitis in 1992 
(questionable), but his hepatitis A, B and C panel were all 
negative in March 2000.  The VA treatment records were also 
silent with respect to any current residuals.  Accordingly, the 
October 2002 rating decision denied service connection for 
hepatitis, as the evidence showed that the hepatitis the Veteran 
had in service had resolved.      

Since the October 2002 rating decision, additional evidence has 
become part of the record, including: additional private 
treatment records from Dr. Beal's office, additional VA treatment 
records, SSA records, lay statements from the Veteran's  mother, 
service personnel records and Board hearing testimony.  The 
evidence of record also included numerous psychological treatment 
records as well as lay statements primarily pertaining to the 
Veteran's psychiatric disability.  Initially, the Board observes 
that the Veteran's service personnel records are completely 
silent with respect to the contracted hepatitis in service.  
Thus, these records are not related to the claimed in-service 
disease and, in  turn, are not relevant to this issue.  See 
38 C.F.R. § 3.156(c).  

Private psychiatric treatment records again noted a history of 
hepatitis B in the Navy and indicated that it was inactive.  
However, although unclear it appears that a March 1994 record, 
which was subsequently signed and dated March 2004 appears to 
indicate questionable reoccurrence of military contracted 
hepatitis.  Nevertheless, importantly, an April 2002 private lab 
report associated with the Veteran's SSA records showed that the 
Veteran's hepatic function panel were all within range. A follow 
up private treatment record indicated that the hepatitis function 
was normal.  Further, VA treatment records were silent with 
respect to any current findings of hepatitis related to service.  
Significantly, a December 2005 VA treatment record showed that 
the Veteran reported that he was informed by his psychiatrist 
that his fatigue may be related to recurrence of hepatitis.  
However, the assessment showed a history of hepatitis, but no 
current evidence of viral hepatitis; will repeat serological 
tests.  Follow up treatment records are silent with respect to 
any findings of recurrent hepatitis.  Nevertheless, importantly, 
while these records documented a history of hepatitis, these 
additional medical records do not show that the Veteran currently 
has hepatitis that manifested in service.  Although a private 
psychological report indicated questionable reoccurrence of 
hepatitis, there are no contemporaneous lab reports confirming a 
diagnosis of hepatitis and subsequent lab tests have all been 
normal.  In sum, the medical evidence still showed that the 
hepatitis the Veteran contracted in service resolved in service 
with no residuals.  Accordingly, while this evidence is new, it 
cannot be considered material because it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

The Veteran's mother has also submitted statements indicating 
that the Veteran is completely disabled and that his medical 
doctors had informed them that once you have hepatitis, you will 
always have hepatitis because it can lay dormant.  However, while 
these statements are new, again, they cannot be considered 
material, because they do not constitute credible medical 
evidence of a current disability related to service.  She did not 
provide any evidence of lay observable symptoms showing that the 
Veteran's hepatitis had in fact reoccurred.    
  
Further, any assertions made by the Veteran concerning continuing 
symptoms since service cannot be considered new and material 
because they are redundant of statements already of record at the 
time of the October 2002 rating decision.  Moreover, while new, 
the Board hearing testimony cannot be considered material because 
the Veteran simply referred the Board to his VA treatment records 
indicating that they were sufficient to substantiate his claim.  
However, as discussed above, the VA treatment records do not show 
any residuals of hepatitis.  

For the reasons outlined above, the Board concludes that the 
Veteran has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for hepatitis is not reopened.  38 U.S.C.A.  § 5108.  


ORDER

New and material evidence to reopen the claim for entitlement to 
service connection for hepatitis has not been received.  The 
appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


